Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated February 24, 2021, claims 1-16 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed March 1, 2021 through July 30, 2021 have been 

considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


s 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10964885 [‘885]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.  With respect to claim 2, both claim 2 and claim 5 of patent ‘885 recite a spin orbit torque structure comprising a variable magnetization layer having a side wall that is connected to a side wall of a torque wiring.
For similar reasons, claims 1 and 3-16 are rejected over claims 1-20 of patent ‘885.

Present Application
Patent ‘205
1. A spin current magnetization rotational element comprising: a second ferromagnetic metal layer having a variable magnetization orientation, 5and spin-orbit torque wiring which extends in a direction that intersects a direction perpendicular to a surface of the second ferromagnetic metal layer, and is connected to the second ferromagnetic metal layer, wherein the spin-orbit torque wiring has a side wall connection portion that connects to a 10side wall of the second ferromagnetic metal layer.  
2. The spin current magnetization rotational element according to Claim 1, wherein the spin-orbit torque wiring comprises a magnetic metal.

1.  A spin current magnetization rotational type magnetoresistive element comprising: a magnetoresistive effect element having a first ferromagnetic metal layer having a fixed magnetization orientation, a second ferromagnetic metal layer having a variable magnetization orientation, and a non-magnetic 
layer sandwiched between the first ferromagnetic metal layer and the second ferromagnetic metal layer, and spin-orbit torque wiring which extends in a direction that intersects a stacking direction of the magnetoresistive effect element, and is connected to the second ferromagnetic metal layer, wherein the spin-orbit torque wiring is composed of a pure spin current generation 
portion formed from a material having a smaller electrical resistance than the pure spin current generation portion, and at least a portion of the pure spin current generation portion contacts the second ferromagnetic metal layer. 
5.  The spin current magnetization rotational type magnetoresistive element according to claim 1, wherein the spin-orbit torque wiring has a side wall connection portion that connects to a side wall of the second ferromagnetic metal layer.

wherein the spin-orbit torque wiring comprises a non-magnetic metal with an atomic number of 39 or greater having d-electrons or f-electrons in an outermost shell.
2. The spin current magnetization rotational type magnetoresistive element according to Claim 1, wherein the spin-orbit torque wiring comprises a non-magnetic 20metal with an atomic number of 39 or greater having d-electrons or f-electrons in an outermost shell.
4. The spin current magnetization rotational element according to Claim 2, 
wherein 20the spin-orbit torque wiring comprises a non-magnetic metal with an atomic number of 39 or greater having d-electrons or f-electrons in an outermost shell.
2. The spin current magnetization rotational type magnetoresistive element according to Claim 1, wherein the spin-orbit torque wiring comprises a non-magnetic 20metal with an atomic number of 39 or greater having d-electrons or f-electrons in an outermost shell.
5. The spin current magnetization rotational element according to Claim 1, wherein the spin-orbit torque wiring is composed of a pure spin current generation 

direction perpendicular to a surface of the second ferromagnetic metal layer, and is connected to the second ferromagnetic metal layer, wherein the spin-orbit torque wiring is composed of a pure spin current generation portion formed from a material that generates a pure spin current, and a low-resistance 
portion formed from a material having a smaller electrical resistance than the pure spin current generation portion, and at least a portion of the pure spin current generation portion contacts the second ferromagnetic metal layer.


10.  The spin current magnetization rotational type magnetoresistive element according to claim 2, wherein the spin-orbit torque wiring comprises a magnetic metal.
9. The spin current magnetization rotational element according to Claim 1, further comprising a cap layer between the spin-orbit torque wiring 

wiring and the second ferromagnetic metal layer are connected via the cap layer. 



13.  The spin current magnetization rotational type magnetoresistive element according to claim 10, having a cap layer between the spin-orbit torque wiring and the second ferromagnetic metal layer, wherein the spin-orbit torque 
wiring and the second ferromagnetic metal layer are connected via the cap layer.




Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. [US Patent # 9,589,619].

With respect to claim 2, Lee et al. disclose the spin-orbit torque wiring comprises a magnetic metal.  Note: Lee et al. disclose that 535 is an electrode.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 14, 2021